DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed on 06/25/2019, in which claims 
1-13, 21 and 22 are considered below.
                                                    Allowable Subject Matter
Claims 1, 2, 4-13, 21 and 22 are allowable in light of the prior art of record.

Drawings Objections 
           The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, NOODLE 61, must be depicted properly.
                           
EXAMINER'S AMENDMENT
       An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone call with Jeffry H. Nelson (Reg. No. 30,481).
The application has been amended as follows: 

The claims:

1. (Currently Amended) A duct stringer comprising:
duct walls providing a duct with a closed cross-section, wherein the duct is adapted to transport a fluid; and
a bulkhead in the duct, wherein the bulkhead is adapted to block a flow of the fluid along the duct and the bulkhead is adhered to the duct walls by one or more co-cured and/or co-bonded joints, 
wherein the bulkhead comprises a pair of bulkhead parts which are positioned back-to-back, each of the bulkhead parts comprises a web and a flange, and each of the flanges is adhered to the duct walls by a respective one of the co-cured and/or co-bonded joints extending around an entire periphery of the bulkhead, and 
wherein each of the flanges has a closed cross-section extending entirely around the bulkhead.

3. (Cancelled)

8. (Currently Amended)	A fuel system comprising: 
a first tank; 
a second tank; and 
a duct stringer including duct walls defining a duct having a closed cross-section, wherein the duct is adapted to transport a fluid; and
a bulkhead in the duct, wherein the bulkhead is configured to block a flow of the fluid in the duct and the bulkhead is adhered to the duct walls by one or more co-cured and/or co-bonded joints,
wherein the duct is in fluid communication with the first and second tanks, 
wherein the bulkhead comprises bulkhead parts positioned back-to-back to each other, each of the bulkhead parts comprises a web and a flange, and each of the flanges is adhered to the duct walls by a co-cured joint and/or co-bonded joint, and
wherein the flange for each of the respective bulkhead parts extends entirely around an inner perimeter of the duct and forms a closed cross-section extending entirely around a perimeter of the web.

21. (Currently Amended) A wing comprising:
a skin having an outer surface exposed to an airstream flowing over the wing and an inner surface, opposite to the outer surface;
a duct stringer attached to the inner surface and including duct walls defining a duct with a closed cross-section;
a bulkhead in the duct, and 
a co-cured and/or co-bonded joint between the bulkhead the duct walls,
wherein the duct is configured to transport a gas along a portion of the duct on one side of the bulkhead, 
wherein the bulkhead in the duct is configured to block a flow of the gas through the duct, 
wherein the bulkhead comprises bulkhead parts positioned back-to-back to each other, each of the bulkhead parts comprises a web and a flange, and each of the flanges is adhered to the duct walls by a co-cured joint and/or co-bonded joint, and
wherein the flange for each of the respective bulkhead parts extends entirely around an inner perimeter of the duct and forms a closed cross-section extending entirely around a perimeter of the web.

CONCLUSION
       Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO official fax number is 571-272-8300.
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642